DETAILED ACTION
	This application is a Continuation in Part of Application No. 16/264,612, still pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “A vapor chamber” is indefinite, since no working fluid is recited in the claim.
Regarding claim 10, the recitation “the first supporting portions of the first plate are staggered or the second supporting portions of the second plate are staggered” renders the claim indefinite, in that claim 1 recites “the connecting portions being respectively disposed between the first supporting portions of the first plate and the second supporting portions of the second plate.”  Therefore, the first supporting portions of the first plate and the second supporting portions of the second plate must be aligned together. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coteus et al. (2016/0290727).
Figures 7-7B disclose a chamber 100, comprising:
	a first plate 60 having an outer surface, an inner surface, a sealing edge 65 extending outwardly at a periphery of the first plate 60, a level difference being formed between the first plate 60 and the sealing edge 65, and a plurality of first supporting portions 52 being formed on the inner surface of the first plate 60;
	a second plate 90 having an outer surface and an inner surface, the inner surface of the second plate 90 being spaced apart from the inner surface of the first plate 60, and the second plate 90 covering the first plate 60 to define a chamber 39, and a plurality of second supporting portions 72 being formed on the inner surface of the second plate 90; and
	a brazing structure having a sealing portion and a plurality of connecting portions (Figure 7B), the sealing portion being fixed between the second plate 90 and the sealing edge 65 of the first plate 60, and the connecting portions being respectively disposed between the first supporting portions 52 of the first plate 60 and the second supporting portions 72 of the second plate 90.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this 
Regarding claim 3, Coteus et al. (paragraph 28) discloses the first plate 60 and second plate 90 are respectively made of copper.
Regarding claim 8, Figure 7 (paragraph 33, second sentence) discloses the first supporting portions 52 of the first plate 60 and the second supporting portions 72 of the second plate 90 are cylindrical columns.
Regarding claim 9, Figure 7 discloses the first supporting portions 52 of the first plate 60 and the second supporting portions 72 of the second plate 90 have same contour, since the same stamp dies are used to form the first supporting portions 52 and the second supporting portions 72.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10 and 15 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935).
	Sun (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 11 (upper housing) having an outer surface, an inner surface, an unlabeled sealing edge extending outwardly at a periphery of the first plate 11, a level difference being 
	a second plate 11 (lower housing) having an outer surface and an inner surface, the inner surface of the second plate being spaced apart from the inner surface of the first plate, and the second plate covering the first plate to define a chamber, and a plurality of second supporting portions 142 being formed on the inner surface of the second plate 11; 
but does not disclose a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate 11 and the sealing edge of the first plate 11, and the connecting portions being respectively disposed between the first supporting portions 141 of the first plate 11 and the second supporting portions 142 of the second plate 11.
	Yamamoto et al. (Figure 16A) discloses a vapor chamber, comprising:
	a first plate 20 having an outer surface, an inner surface, a sealing edge 91 (Figures 7A-B) extending outwardly at a periphery of the first plate 20, a level difference being formed between the first plate 20 and the sealing edge 91, and a plurality of first supporting portions 90 being formed on the inner surface of the first plate 20;
	a second plate 21 having an outer surface and an inner surface, the inner surface of the second plate 21 being spaced apart from the inner surface of the first plate 20, and the second plate 21 covering the first plate 20 to define a chamber; and
	a brazing structure 46 having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate 21 and the sealing edge 91 of the first plate 20, and the connecting portions being respectively disposed between the first supporting portions 90 of the first plate and the second plate 21 for the purpose of facilitating manufacture.

Regarding claim 5, Figures 1 and 3 of Sun discloses a capillary layer 12 disposed on the inner surface of the first plate 11 (upper housing).
Regarding claim 6, Figure 3 of Sun discloses a plurality of through holes are defined on the capillary layer 12 corresponding to the first supporting portions 141 of the first plate 11, the first supporting portions 141 are inserted though the respective through holes, and the capillary layer 12 is thereby attached on the inner surface of the first plate 11.
	Regarding claim 7, Figure 16A of Yamamoto et al. (column 9, lines 43-45) discloses a plurality of reliefs 51 formed on the inner surface of the second plate 21 by etching and at least one steam channel is enclosed by the reliefs 51.
Regarding claim 8, Figures 1-3 of Sun disclose the first supporting portions 141 of the first plate 11 and the second supporting portions 142 of the second plate 1 are cylindrical columns.
	Regarding claim 9, Figures 1-3 of Sun disclose the first supporting portions 141 of the first plate 11 and the second supporting portions 142 of the second plate 11 have same contour.
	Regarding claim 10, Figure 7 of Sun discloses the first supporting portions 141 of the first plate 11 are staggered and the second supporting portions 142 of the second plate 11 are staggered, i.e. the supporting portions 14 not coinciding with heat pipe 2.
.
	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) as applied to claim(s) 1, 5-10 and 15 above, and further in view of Takahashi et al. (2020/0025458).
	The combined teachings of Sun and Yamamoto et al. lacks the vapor chamber 1 having a thickness ranged from 0.1 to 0.8 mm.
	Takahashi et al. (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 10 having an outer surface, an inner surface 12, a sealing edge 14 extending outwardly at a periphery of the first plate 10, a level difference being formed between the first plate inner surface 12 and the sealing edge 14, and a plurality of first supporting portions 13 being formed on the inner surface 12 of the first plate 10;
	a second plate 20 having an outer surface and an inner surface 21, the inner surface 21 of the second plate 20 being spaced apart from the inner surface 12 of the first plate 10, and the second plate 20 covering the first plate 11 to define a chamber 3, and a plurality of second supporting portions 22 being formed on the inner surface 21 of the second plate 20; 
wherein the vapor chamber 1 has a thickness T0 of 0.5 mm (paragraph 115, last sentence) for the purpose of optimizing space requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun and Yamamoto et al. the vapor chamber having a thickness T0 of 0.5 mm for the purpose of optimizing space requirements as recognized by Takahashi et al..

Regarding claim 4, Figure 3 of Takahashi et al. (paragraph 115, last sentence) discloses the first plate 10 and the second plate 20 have a thickness, T1, T2 of 200 µm (i.e. 0.2 mm).
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Yamamoto et al. (6,397,935) as applied to claim(s) 1, 5-10 and 15 above, and further in view of Revel et al. (9,573,852).
	The combined teachings of Sun and Yamamoto et al. lacks at least one spilling groove recessed into the first supporting portions 141 of the first plate 11.
	Revel et al. (Figures 1A-E) discloses a brazed structure comprising:
	a first plate 10 having an inner surface 10a;
	a second plate 20 having an inner surface 20a; and
a brazing structure 42 including at least one spilling groove 101 of the first plate 10 for the purpose of improving the brazed joint strength.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun and Yamamoto et al. the brazing structure including in a spilling groove on the first plate for the purpose of improving the brazed joint strength as recognized by Revel et al..
Regarding claim 12, Figures 1A and 1E of Revel et al. disclose the at least one spilling groove 101 has a cross section of a rectangular shape.
	Regarding claim 13, Figures 1A and 1E of Revel et al. disclose a plurality of spilling grooves 101, 201 is recessed into the first plate 10 and the second plate 20.

 	Regarding claim 14, as applied to claim 12 above, the claim limitations are met.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763